Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed December 14, 2021 has been entered.
The objection to claim 1 due to an informality is withdrawn in response to the amendment.
The rejections under 35 U.S.C. § 103 are being withdrawn in light of the amendment and arguments regarding the “dividing the set of medical image data...” limitation, the arguments having been found persuasive.  Regarding Applicant’s arguments concerning the “selecting, prior to acquisition of a localizer image...one or more regions of interest where motion is expected” limitation, it remains the Examiner’s position that Wollenweber renders the limitation obvious, since the reference indicates that the volume of interest may be selected by the operator based on a priori information, wherein the operator may have knowledge where motion typically occurs or is more likely to occur ([0028]), and that “other information” (other than the scout scan) may be used to determine volumes of interest that may have little or no motion ([0029]).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Patent Application Publication 20070116172 to Hsieh et al. teaches analyzing a scout image to determine an ROI, and teaches combined reconstruction data that contains a central region corresponding to location of the heart that is corrected for motion artifacts, and a peripheral region corresponding to area surrounding the heart that is based on actual attenuation measurements.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JON CHANG/Primary Examiner, Art Unit 2665